Citation Nr: 1206781	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for low back syndrome with scars and adhesions, currently rated zero percent disabling. 

2.  Entitlement to a temporary total rating for lumbar spine surgery.  

3.  Entitlement to a total disability rating based on individual unemployability. 



WITNESSES AT HEARING ON APPEAL

The Veteran, J. C., D. B., and B. H.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from September 1969 to April 1971. 

This appeal arises to the Board of Veterans' Appeals (Board) from a May 2009-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied a compensable rating for low back syndrome with scars and adhesions and denied a temporary total rating based on convalescence.  

The most recent supplemental statement of the case (hereinafter: SSOC) was issued in January 2011.  During a July 2011 videoconference hearing before the undersigned Veterans Law Judge, the Veteran submitted new evidence along with a waiver of his right to initial RO consideration.  

Where a claimant raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has claimed that he cannot work due to back pains.  The Board has therefore added a TDIU claim to page 1.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Increased Rating

The claim for an increased rating for low back syndrome with scars and adhesions requires consideration of all related symptoms.  The RO has denied a compensable rating for low back syndrome on the basis that any disabling low back pain and radiculopathy is not service-connected.  Thus, although the appeal is for an increased rating for low back syndrome, later-arising lumbar pain and radiculopathy must be addressed.  The history of the claim is as follows:

Service Treatment Reports (STRs) dated in October 1967 show a tender lumbar area and a positive straight leg raising test on the left.  A day later, hip pains began radiating to the lumbar spine area.  X-rays were negative.  The impression was muscle strain, although this was questionable at the time, as the examiner placed a question mark next to the impression of muscle strain.  

The STRs further reflect that low back pain recurred in July 1968.  X-rays were negative.  A March 1969 separation examination report reflects that the spine was normal; however, there is no accompanying medical history questionnaire on which the Veteran might have reported a continuing lumbar spine disability.  

In August 1969, less than 4 months following separation from active military service, the Veteran claimed service connection for low back pain.  He reported that these low back pains began during active service after he felt hip pains when bending down.  An October 1969 VA musculoskeletal examination report offers a diagnosis of "low back pain, cause undetermined."  Thereafter, in December 1969, the RO granted service connection for "low back syndrome" and assigned a noncompensable rating.

A private medical report dated in January 2003 notes two-year history of lumbar laminectomy with recurrent left leg pains.  An April 2007 VA out-patient treatment report notes degeneration of a lumbar disc, recent lumbar fusion surgery, and chronic left leg radicular pain.  

An August 2007 VA compensation examination report contains a negative nexus opinion.  The examiner reviewed the medical history and concluded that it is unlikely that the current low back condition was caused by active service or was the result of the low back condition that was treated during active service.  The rationale was that the in-service low back injury was a "self-limiting" injury and that the back was normal in October 1969, only two years later.  

The August 2007 VA medical opinion is not well-supported by the facts.  The STRs reflect that the back pains treated during active service were not identified as a self-limiting low back strain.  In fact, military medical experts never determined with certainty what the back symptoms represented during active service.  

Moreover, the August 2007 VA examiner stated that in October 1969, the Veteran's spine was normal.  This is also erroneous.  In October 1969, the Veteran reported a painful back since July 1969.  In October 1969, a VA examiner offered a diagnosis of "low back pain, cause undetermined."  The examiner clearly did not pronounce the lumbar spine to be normal.  Because the August 2007 VA medical opinion is based on questionable facts, its probative value is significantly lowered. 

The Veteran underwent another VA compensation examination in March 2009.  The examiner noted that during active service, the Veteran bent forward and felt sudden pain.  The examiner remarked, "He had multiple problems with this and he had his first operation, which was a lumbar laminectomy, for L5-S1 disk and an L5 through S1 root foraminotomy on the left."  This report vaguely associates later back problems with pain that began suddenly during active service, although because the favorable association is not clear, the Board will not attach significant weight to it.  

A March 2009 VA compensation examination report offers a diagnosis of "Traumatic injury to the lumbosacral spine with herniated nucleus pulposus...and residuals to include bilateral radiculopathy."  This diagnosis thinly suggests that the in-service traumatic injury, which is the only low back injury shown, caused the current low back symptoms; however, because the favorable association is not clear, the Board will not attach significant weight to it.

In May 2009, the RO issued a rating decision that continued a noncompensable rating for the low back.  The RO re-characterized the disability as low back syndrome to include scars and adhesions.  

A June 2010 VA compensation examination report contains a negative nexus opinion.  The examiner stated that an in-service lumbar strain resolved with no residual and that lumbar strain is a self limited condition.  The examiner noted that there had been no medical treatment within 5 years of separation.  The examiner then offered a diagnosis of multilevel lumbar degenerative disc disease with nerve root impingement, which the examiner dissociated from active service.

In November 2010, the June 2010 VA compensation examiner offered an addendum.  In the addendum, the examiner again dissociated multilevel lumbar degenerative disc disease from active service on the basis that the Veteran stated at the time of discharge his back was okay and the March 1969 separation examination report made no mention of a low back condition.  The examiner noted that acute lumbar strain is an injury to the muscles and ligaments of the back and is almost always a self limited injury lasting several days to months.  The examiner noted that there is no significant medical evidence or rationale supporting a causal relationship between one or several limited episodes of lumbar strain or acute low back pain and the eventual development of degenerative disc disease.

The November 2010 addendum further explains that lumbar spine degenerative disc disease is a common finding in individuals over 50 years of age, even in individuals who do not report low back pain.

The June 2010 medical opinion and November 2010 addendum opinion are based on inaccurate facts.  First, the June 2010 report mentions that the Veteran stated at the time of discharge that his back was okay.  In contrast to this, the claims files make no mention of such a statement.  In fact, the Veteran's testimony supports his theory that he had recurring low back pain attacks during active service and soon after active service.  His VA claim of August 1969 documents the fact that he had continuing back pains within four months of discharge from active military service.  

Second, the June 2010 medical opinion is based on a purported in-service diagnosis of lumbar strain, which is not the case.  The military examiners offered impressions of, "Possible muscle strain, right iliac region" and "muscle strain?"  The question mark that appears with the impression was not placed there accidentally.  It denotes that the impression or diagnosis was uncertain.  

Third, the November 2010 addendum opinion indicates that it is common for lumbar spine degenerative disc disease to exist even without low back pain.  This statement adds no probative value whatsoever, as it neither associates nor dissociates the Veteran's lumbar degenerative disc disease from active military service or a service-connected low back syndrome.  

Fourth, while the June and November 2010 opinions tend to dissociate a lumbar strain from the lumbar spine degenerative disc disease, the service-connected disability that exists is not a lumbar strain; it is a low back syndrome with scars and adhesions.  Because the examiner did not dissociate lumbar degenerative disc disease from the service-connected low back syndrome, its persuasive value is lowered further.  

In July 2011, the Veteran testified at a videoconference before the undersigned Veterans Law Judge that after active service he continued to have the same kind of debilitating attacks of low back pains that he had during active service.  A witness testified on behalf of the Veteran that the Veteran has had back pains for decades and that he always said that his low back pain began during active service.  

In a July 2011-dated report, A. Groeschel, M.D., after reviewing pertinent medical files brought in by the Veteran, eliciting a history of relevant symptoms from him, and examining him, concluded with the following:

      I believe the patient has a low back syndrome.  I believe that his lower back pain and the issues with the left foot are due to a radiculopathy process that started after an injury while he was in the service.  I believe that the patient's surgeries were also due to the injury that the patient had of his lower back.

The above medical opinion is persuasive, as it is based on correct facts and is supported by a rationale.  Moreover, it correctly identifies the service-connected low back disability as a low back syndrome, rather than as an acute, or self-limiting, lumbar strain.  Thus, all current lower back symptoms must be considered in the rating to be assigned.  

Temporary Total Rating

Because lumbar spine degenerative disc disease must be considered to be service-connected, the RO must be afforded an opportunity to re-address the claim for a temporary total rating following lumbar spine surgery.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

TDIU

The Veteran has claimed that he cannot work due to low back pains.  Because the Veteran has asserted unemployability due to service-connected disabilities and because the Court has determined that a TDIU claim might become inextricably intertwined with an increased rating claim, entitlement to TDIU must also be addressed on remand.  Rice, supra.  Further development is needed to properly adjudicate the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should re-adjudicate the claim for an increased rating for the service-connected low back disability, taking into account the lumbar spine degenerative disc disease with radiculopathy.  

2.  The AMC should re-adjudicate the claim for a temporary total rating, taking into account lumbar spine degenerative disc disease with radiculopathy

3.  The AMC should adjudicate the claim for TDIU, taking into account all service-connected disabilities and offering the Veteran an examination if necessary.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321.

4.  After the development requested above has been completed to the extent possible, if the benefits sought remain denied, the Veteran should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claims.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

